SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

578
CA 13-01943
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


SEVEN CORNERS SHOPPING CENTER FALLS CHURCH, VA.
LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

TRACEY LING, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


FREEMAN LEWIS LLP, NEW YORK CITY (ROBERT Y. LEWIS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (DALE A. WORRALL OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Evelyn Frazee, J.), entered March 21, 2013 in a breach of contract
action. The judgment awarded plaintiff money damages against
defendant Tracey Ling.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on February 12 and 13, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   May 2, 2014                            Frances E. Cafarell
                                                  Clerk of the Court